65 F.3d 166
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert KARAPETYAN, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 95-1103.
United States Court of Appeals, Fourth Circuit.
Submitted:  August 15, 1995Decided:  September 6, 1995

Before WIDENER, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Albert Karapetyan petitions for review of a final order of the Board of Immigration Appeals denying asylum and withholding of deportation.  Karapetyan was found deportable to Russia for several reasons, including his conviction in Washington, D.C. for assault with intent to murder while armed.  Substantial evidence supports the finding that this constituted a conviction of a "particularly serious crime" precluding the withholding of deportation and mandating the denial of asylum.  See 8 U.S.C.A. Sec. 1253(h)(2)(B) (West 1995);  8 C.F.R. Sec. 208.14(c)(1) (1995).


2
As our review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.  The motion to place the case in abeyance is denied as moot.

PETITION DENIED